Citation Nr: 0722004	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an irregular 
heartbeat, now requiring a pacemaker.

2.  Entitlement to service connection for a left lung 
disability secondary to pacemaker placement.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for sinus drainage.

5.  Entitlement to service connection for residuals of right 
testicle vasectomy, claimed as pain and swelling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in June 
2005, a statement of the case was issued in September 2005, 
and a substantive appeal was received in November 2005.

The veteran testified at a Board hearing at the RO in 
November 2006.  A transcript of this hearing is of record.  
The hearing transcript shows that the record was held open 
for 60 days to allow the veteran to submit additional 
evidence. 38 C.F.R. § 20.709 (2006).  However, no new 
evidence has been received.

The issues of entitlement to service connection for left lung 
disability, left knee disability, and right testicle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's current irregular 
heartbeat disability, now requiring a pacemaker, is causally 
related to, and was first manifested during, active military 
service.

2.  The veteran does not currently suffer from a diagnosed 
chronic disability of the sinuses related to his active duty 
service.


CONCLUSIONS OF LAW

1.  An irregular heartbeat disability requiring a pacemaker 
was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A chronic sinus disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
chronic right knee disability be presumed to have incurred in 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a May 2004 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2004 letter was sent to the 
appellant prior to the February 2005 rating decision and 
multiple subsequent re-adjudications of this case at the RO 
level.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed disabilities.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a May 
2004 letter notifying him to submit evidence detailing the 
nature and history of his claimed disabilities.  The RO also 
furnished the appellant with a letter in May 2006, 
accompanying the May 2006 supplemental statement of the case, 
which directly explained how VA determines disability ratings 
and effective dates.  The arguably untimely nature of this 
notice presents no prejudice to the veteran with regard to 
the sinus disability for which the Board finds service 
connection is not warranted below; no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  There is also no prejudice to 
the veteran with regard to the grant of service connection 
for irregular heartbeat because the RO can cure any notice 
defect during the processing of the grant.

Furthermore, with regard to the irregular heartbeat and sinus 
issues, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide these issues 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Indeed, the veteran testified at his Board 
hearing that he was not aware of any outstanding evidence at 
that time that was not already of record.  The hearing 
transcript shows that the record was held open for 60 days to 
allow the veteran to submit additional evidence that he and 
his representative sought to develop. 38 C.F.R. § 20.709.  
However, no new evidence has been received to date.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this claim.

Analysis

The issues on appeal involve claims of entitlement to service 
connection for various disabilities.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



I.  Irregular Heartbeat

In this case, the service medical records clearly show that 
the veteran received a substantial amount of in-service 
medical attention with concern for the health of his heart.  
The veteran was noted to have abnormally high blood lipids, 
was treated for high cholesterol, abnormal EKG readings, and 
monitoring of a heart block.  It appears from the service 
medical records that the veteran was noted to have an 
abnormal EKG with "AV Block" in October 1988, although it 
was eventually determined that the EKG may be considered 
normal for the patient.  In November 1988, the veteran was 
being followed in a coronary artery risk evaluation program 
due to the findings related to his heart and his high 
cholesterol levels.  In December 1988, the veteran was again 
noted to be at risk from his high cholesterol levels and 
another EKG was performed to assess his heartbeat.  The EKG 
was apparently interpreted as somewhat abnormal with a 1st 
degree and 2nd degree AV block, but could be "considered a 
variant of normal" and possibly insignificant.

A September 1992 treatment note shows that the veteran was 
still being monitored and treated for high cholesterol at the 
time.  Another September 1992 report describes the veteran's 
cholesterol as "very high" and the veteran's heart block is 
again noted.  It is indicated that no further evaluation of 
the heart block was felt to be warranted as the veteran 
remained asymptomatic at the time.

An August 1994 in-service emergency treatment report shows 
that the veteran was treated for an episode of chest pain.  
It is indicated that the veteran was still being monitored by 
doctors with concern regarding his high cholesterol and 
irregular heartbeat.  The cholesterol and heart block are 
both noted among the veteran's risk factors for heart disease 
in this report.

The record also reveals that the veteran was still having EKG 
testing and monitoring performed regarding his irregular 
heartbeat in August 1998.  An August 1998 retirement 
examination report also shows that the veteran was still 
assessed as having too high of a cholesterol level.  
Following the veteran's November 1998 separation from 
service, it is clear from the record that the veteran 
continued to be followed by medical professionals for his 
high cholesterol and risk for heart disease.

It is also clear from the record that, in April 2004, the 
veteran sought treatment for chest pains and was diagnosed 
with coronary artery disease and myocardial infarction.  The 
veteran received a heart catheterization and a pacemaker was 
installed to regulate his heartbeat at that time (the Board 
observes that the March 2006 VA examination report, and other 
references of record, appear to incorrectly report this as 
having occurred in 2005).

The veteran has submitted a medical opinion, authored by his 
private heart specialist, in support of this claim of service 
connection.  The June 2005 private doctor's letter cites that 
the veteran has had "trouble with heart block and 
bradycardia during his [service] time with a documented 
electrocardiogram of heart block back in 1988."  The 
doctor's letter explains, "I believe his progression of 
electrical disease from that point [the 1988 detection of 
heart block] required the pacemaker that was then performed 
in April [2004] and his medical condition dates back to that 
period of time."  The Board finds that this opinion presents 
a probative competent medical opinion on the question at 
issue, as the doctor accurately cites the in-service facts he 
uses as the basis for his medical rationale.

A March 2006 VA examination report, authored specifically for 
the development of evidence in this appeal, does not support 
the veteran's claim.  However, the Board does not believe 
that the March 2006 VA examination report presents 
sufficiently probative medical evidence as to outweigh the 
evidence in support of the veteran's claim.  In this regard, 
the Board observes that the March 2006 VA examination 
report's conclusion reads: "To state that the veteran's 
heart condition and subsequent pacemaker placement is or is 
not related to his active military service is resorting to 
speculation."  Indeed, this conclusion is expressly 
equivocal in saying that the examiner can neither endorse nor 
contradict the contention that the veteran's current heart 
pathology is causally related to his service.

The conclusion continues on to offer a rationale for not 
finding that a causal link is likely; the conclusion explains 
that pertinent literature shows that "many right bundle 
branch blocks may be completely asymptomatic and not lead to 
further problems .... In a small number of cases, there is risk 
of further progression of heart disease."  The Board does 
not find that the medical evidence presented from the March 
2006 VA examination can be fairly said to persuasively oppose 
the veteran's claim or to probatively outweigh the evidence 
in favor of the claim.

The competent evidence in this case is certainly not clear.  
However, the Board finds that the record satisfactorily shows 
that the veteran's current heart disability requiring a 
pacemaker can be reasonably considered related to his nearly 
20 years of active duty service.  In summary, the record 
clearly indicates that the veteran developed his first signs 
suggestive of heart disease risk during active duty service, 
and after he had been in active duty service for many years.  
The record clearly indicates that for the last 10 years of 
the veteran's active duty service, he was closely followed 
for being at risk of developing coronary artery disease and 
closely monitored for an irregular heartbeat and consistently 
suspicious EKG tests.  Although the veteran's suspicious EKG 
tests were regarded as being unconcerning and not necessarily 
dangerous during service, and although the veteran did not 
develop overt heart disease during service, the veteran did 
in fact develop heart disease following service and required 
installation of a pacemaker to regulate his irregular 
heartbeat less than 6 years following separation.  A 
competent medical opinion clearly states that the pacemaker 
has been installed to treat the same pathology which had 
progressed from the signs of heart trouble shown in service.

The veteran required the installation of the pacemaker at the 
age of 45, and he had spent 19 years and 4 months of his life 
prior to that on active service with a well documented in-
service emergence of a suspicious heartbeat and heart disease 
risk factors.  The Board is compelled to find that  the 
positive evidence is at least in a state of equipoise with 
the negative evidence and that service connection for 
irregular heartbeat requiring a pacemaker is therefore 
warranted in this case.

II.  Sinus Drainage

Significantly, in this case there is no evidence of record 
clearly diagnosing the veteran with any specific current 
chronic disability involving sinus drainage.

The veteran was furnished a VA examination in March 2006 in 
connection with this issue on appeal.  The examiner reviewed 
the claims folder and physically inspected the veteran, but 
found "no significant evidence of sinus pathology from the 
available reports" and "no current evidence of acute or 
chronic nose or sinus disease."  The examination of the 
veteran included an axial tomography scan which was 
"essentially normal in the nose and sinus areas."  The 
examiner noted several observations regarding aspects of the 
veteran's nose to the effect that all aspects of the 
examination showed a healthy nose with no abnormalities.  The 
limited CT scan of the paranasal sinus showed "no mucosal 
thickening or fluid within the paranasal sinus" and revealed 
that the "nasal septum is approximately midline."

The Board does not find any reason to doubt that the veteran 
has experienced unpleasant drainage as he claims, and indeed 
the March 2006 VA examination report regarding his sinuses 
acknowledges a "[p]ossible remote history of sinusitis."  
The Board further acknowledges that the veteran's service 
medical records show that in October 1983 the veteran sought 
treatment for "hard to clear" continual drainage.  However, 
no chronic disability was diagnosed at that time nor is any 
subsequent diagnosis of a chronic disability of the sinuses 
shown in the record.  The October 1983 record shows a medical 
impression of upper respiratory infection or an allergy 
issue.  March 1984 medical notes refer to "chronic 
drainage," however no diagnosed disability or condition is 
specified.  The reference to the symptom of "drainage" is 
not associated with any diagnosed disease or disability; the 
use of the word "chronic" in this instance appears to mean 
"constant" and cannot be considered significant without 
being associated with a diagnosed disease or disability.

Several subsequent examination reports over the veteran's 
period of active service all show the veteran's sinuses to be 
clinically noted as normal with no pertinent defects or 
diagnosis indicated.  This includes the veteran's August 1998 
retirement examination report, which shows the veteran 
reported that he had concerns with experiencing nose and 
throat problems, but upon medical inspection the veteran's 
sinuses were found to be clinically normal by a medical 
professional at that time.

Thus, the record shows that the veteran was not diagnosed 
with any chronic disability involving his sinuses during his 
active duty service, and the probative medical evidence shows 
that he does not currently suffer from any chronic diagnosed 
sinus disability.

The Board understands fully the veteran's contentions, 
however, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In this 
case, the competent medical evidence does not support a 
finding that the veteran suffers from any chronic disability 
of the sinuses.  Thus, the Board finds that the probative 
evidence of record offers no basis for finding that the 
veteran suffers from a chronic disability involving the 
sinuses.  Service connection cannot be established without a 
current chronic disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  Thus, service connection cannot be granted for 
sinus drainage in this case.

The weight of the evidence is against granting service 
connection for sinus drainage.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

Should a medical diagnosis of chronic disability affecting 
the veteran's sinuses be made in the future, the veteran may 
request that his service connection claim be reopened.  
However, based on the competent evidence now of record, the 
Board is unable to find a basis for granting the veteran's 
appeal. 




ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to service connection for heart disability 
manifested by an irregular heartbeat, now requiring a 
pacemaker, is warranted.  To this extent, the appeal is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for sinus disability is not 
warranted.  To this extent, the appeal is denied.


REMAND

With regard to the issue of entitlement to service connection 
for a left lung disability, the veteran has contended that 
his left lung was injured during the installation of his 
pacemaker.  Significantly, during the November 2006 hearing 
the veteran testified that he was no longer having any 
difficulties with his left lung.  This suggests that the 
veteran may no longer be pursuing this appeal, but no formal 
withdrawal of the appeal has been received.  Thus, 
preliminarily, the Board believes that the RO/AMC should 
obtain clarification from the veteran as to whether he wishes 
to pursue his appeal of this issue before the RO/AMC engages 
in any further development actions.

In the event that the veteran does not withdraw the appeal 
for entitlement to service connection for a left lung 
disability, the Board believes that further development must 
be performed.  In this regard, the Board observes that the 
veteran was diagnosed with pneumothorax in the aftermath of 
his pacemaker installation and that this condition was 
responsible for causing symptoms of chest pain; it appears 
that this pathology may have resolved.  Furthermore, the 
Board notes that the veteran is now service connected for the 
condition which necessitated the installation of the 
pacemaker.  Although the record does not clearly show that 
the veteran currently suffers from any disability related to 
left lung damage or to pneumothorax, there has been no VA 
examination to assess any current symptoms the veteran might 
have relating to the claimed lung disability.  The Board 
believes that if the issue involving a claimed left lung 
disability is intended to remain on appeal, a current medical 
assessment of whether the veteran suffers from any left lung 
disability must be obtained.

With regard to the issue of entitlement to service connection 
for a disability of the left knee, the Board observes that 
the February 2006 VA examination report on this issue is 
inadequate for proper appellate review of the claim.  
Preliminarily, the Board observes that the February 2006 VA 
examination's conclusion expressly relies upon the factual 
predicate that "there is no documentation that [the veteran] 
complained of left knee pain during his military career ...."  
The Board's own review of the veteran's service medical 
records has revealed several instances in which the veteran 
was noted to report significant left knee pain.  Included 
among these, the Board observes at least three records from 
June 1995 showing that the veteran was experiencing left knee 
pain and that the veteran was unsure whether the left knee 
problems were related to problems experienced following an 
earlier car accident.  Additionally, a May 1997 examination 
report includes a physician's note referencing "swollen 
painful left knee 1994 to present."  Thus, the Board cannot 
find that the conclusions of the February 2006 VA examination 
report are based upon an informed factual predicate; the 
analysis cites an absence of in-service documentation of left 
knee pain when, in fact, there is significant in-service 
documentation of left knee pain.

This February 2006 VA examination report offers a current 
diagnosis of degenerative joint disease of the left knee and 
offers the conclusion that "I do believe it is less likely 
than not that any left knee disease is related to an accident 
that caused him to go to the hospital for which he says he 
was given a knee brace."  This conclusion does not 
adequately address the question of whether the veteran's left 
knee disability is causally linked to his service in any 
manner.  The report opines that the degenerative joint 
disease "is a result of chronic 'wear and tear' of the left 
knee" and then explains that the timing of the origination 
of the disability cannot be objectively determined.  The 
Board observes that the veteran spent 19 years and 4 months, 
the vast majority of his adult life to date, in a continuous 
period of active service.  The Board believes that an 
etiology opinion is needed to adequately address the 
probability that the veteran's current left knee disability 
was caused during service in a manner other than as the 
result of the described car accident.

Finally, with regard to the issue of entitlement to service 
connection for residuals of right testicle vasectomy, the 
Board believes that circumstances present a reasonable 
possibility that a new VA examination will more adequately 
develop this claim for appellate review.  The March 2006 VA 
examination report currently of record simultaneously 
addresses the veteran's heart-disease issue and his right 
testicle issue, with the appearance that significantly 
greater analytical depth and consideration was given to the 
matter of heart-disease.  The report concludes that the 
veteran's testicular pain is not likely related to his in-
service vasectomy because "there is no clinical or objective 
evidence to support a genitourinary condition."  The Board 
observes that the veteran has explained that he experiences 
swelling and pain in his right testicle intermittently, and 
has not been before a doctor during an actual flare-up 
episode.  The veteran's contentions are corroborated to a 
degree by the service medical records, but the March 2006 VA 
examination report on this matter does not indicate any 
acknowledgment or awareness of this documented medical 
history.  Specifically, a July 1996 service medical record 
shows that the veteran complained of right testicular pain 
occurring intermittently for 2 to 3 days at time, and it was 
clinically noted that the right testicle appeared to be 
enlarged with epididymis swelling and mild discomfort; a 
medical assessment of "epididymitis vs. inflammatory 
process" was noted.  The veteran presented similar symptoms 
in a September 1998 consultation which is documented in a 
record containing a medical assessment of intermittent 
"congestive" epididymitis.

It does not appear that this documented medical history, 
which partially corroborates the veteran's reported symptoms, 
were considered and addressed in the March 2006 VA 
examination report.  Thus, as the Board believes that a new 
VA examination is warranted to more probatively address the 
veteran's claim in light of the contents of the claims 
folder.

Accordingly, the case is REMANDED for the following actions:

1.  In light of the veteran's hearing 
testimony to the effect that he no longer 
suffers from any disability of the left 
lung, the RO/AMC should take appropriate 
steps to contact the veteran or the 
veteran's representative and attempt to 
determine whether the veteran desires to 
withdraw the appeal for entitlement to 
service connection for a left lung 
disability.

2.  If the veteran has not withdrawn his 
claim of entitlement to service connection 
for a left lung disability, the veteran 
should be scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any current disability of the 
left lung.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

    a)  Please identify any current chronic 
disabilities found for the veteran's left 
lung.
    
    b)  For each current chronic disability 
diagnosed in the veteran's left lung, 
please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disability was 
manifested during the veteran's active duty 
service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical records.
    
    c)  For each current chronic disability 
diagnosed in the veteran's left lung, is 
it at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is due to or has been 
permanently aggravated by the installation 
of the veteran's cardiac pacemaker?  In 
answering this question, please discuss 
the relevance of the veteran's documented 
diagnosis of pneumothorax associated with 
the aftermath of the pacemaker 
installation.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed 
disability of the left knee.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

    a)  Please identify any current chronic 
disabilities found for the veteran's left 
knee.
    
    b)  For each current chronic disability 
diagnosed in the veteran's left knee, 
please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disability was 
manifested during the veteran's active duty 
service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical records.  
In particular, please address the 
documented instances in which the veteran 
complained of left knee pain during 
service.

4.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed 
disability of the right testicle.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

    a)  Please identify any current chronic 
disabilities found for the veteran's right 
testicle.
    
    b)  For each current chronic disability 
diagnosed in the veteran's right testicle, 
please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disability was 
manifested during the veteran's active duty 
service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical records.  
In particular, please address the veteran's 
documented in-service medical assessments 
suggesting observed swelling and possible 
epididymitis following his in-service 
vasectomy.
    
    c)  For any current chronic disability 
diagnosed for the right testicle, please 
discuss whether such a problem is a usual 
or expected effect of a typical elective 
vasectomy.

5.  The RO should then review the 
veteran's claims of entitlement to service 
connection which remain on appeal.  The RO 
should take into consideration any newly 
submitted evidence, including the reports 
of the VA examinations requested above.  
The RO should adjudicate the merits of the 
claims based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


